Motion Granted; Appeal Dismissed and Memorandum
Opinion filed April 29, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00087-CV
____________
 
HOU-SCAPE, INC., Appellant
 
V.
 
CINTAS CORP., Appellee
 

 
On Appeal from the
County Court at Law No. 2
Harris County,
Texas
Trial Court Cause
No. 937606
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 15, 2010.  On April 16, 2010,
appellant filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Justices Brown, Sullivan,
Christopher.